Citation Nr: 1546065	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  08-37 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), including generalized anxiety disorder, panic disorder, major depressive disorder, and depression.

2. Entitlement to service connection a disability manifested by sleep problems, to include claimed as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975 and from July 1978 to July 1980. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the RO.

The Board previously remanded this issue in June 2012 and February 2015 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An acquired psychiatric disorder onset due to event or incident related to the Veteran's period of active service.

2. The currently demonstrated sleep apnea is shown as likely as not to be due to his now service-connected acquired psychiatric disorder.    


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder other than PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of these claims for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claimed have been accomplished.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that his acquired psychiatric disorder onset as a result of events and experiences of his period of service. Specifically, in various statements, the Veteran contends that witnessing an airplane "blow up," while either traveling to Fort Bliss or returning from Fort Bliss to Fort Campbell caused his psychiatric impairment. Additionally, he asserts that in 1979 during his service aboard the USS Ranger Aircraft Carrier, the Air Craft Carrier was involved in a collision with another ship and the USS Ranger sustained serious damage to its bow. He also asserts that experiencing that event led to the onset of his psychiatric symptoms and disability. 

An October 2009 VA treatment record reflects that the Veteran had been participating in a substance dependence treatment program for veterans suffering from the disease of addiction since June 2009.

A March 2015 report of VA examination documents, in pertinent part, diagnoses of major depressive disorder, with psychotic features and cocaine use disorder in remission. The Veteran reported several events during his period of service that he belied led to the onset of his psychiatric impairment including witnessing someone aboard his aircraft carrier commit suicide by jumping overboard, witnessing someone die on the flight deck when they got caught up with the wire that caught the planes when the landed on the aircraft carrier, and being onboard the aircraft carrier when it was involved in the collision that left a hole in the bow of the carrier. He reported that as a result of the damage sustained by the carrier in the collision, he feared the aircraft carrier would sink and he and his shipmates would die.

On examination, the psychologist noted that there were other factors contributing to the Veteran's depression which were not related to service such as finances, marital strain and past drug use which impacted quality of life and health problems. The psychologist noted that the Veteran's report of traumatic events had been generally consistent throughout his history of treatment. The psychologist acknowledged that there was little objective information to factually validate his subjective report of events and had concerns about some inconsistences and testing suggestive of problems with effort and symptom exaggeration. Additionally, the psychologist admitted that the Veteran's drug and legal history in the interim between his period of service and onset of disorder complicated the picture of assigning the Veteran's mental health symptoms only to his military service. However, the psychologist ultimately concluded that the Veteran had major depressive disorder (MDD) that was at least as likely as not caused by or a result of service events as reported by the Veteran.

The June 2015 report of VA sleep apnea examination reflects a diagnosis of obstructive sleep apnea. On examination the examiner opined that it was less likely as not that the Veteran's sleep disorder had its onset or was otherwise related to service. However, the examiner concluded that the Veteran's sleep disorder was more likely caused by or aggravated by his psychiatric disorder. The examiner explained that the Veteran's sleep issues were symptoms of sleep apnea commonly found in PTSD and depression. Thus, the examiner concluded that the Veteran's current sleep apnea was a significant part of his ongoing psychiatric disorder.

In this case, the Board finds that service connection for an acquired psychiatric disorder, other than PTSD and sleep apnea is warranted. Here, the most probative evidence that directly addresses the Veteran's contention that his acquired psychiatric disorder onset due to event or incident of his period of service does, in fact, find that it is as likely as not that the Veteran's MDD onset a result of service events as reported by the Veteran. The Board finds the Veteran's report of events experienced during service to be both competent and credible. The record indicates that the Veteran served aboard the U.S.S. Ranger during the period when the ship was involved in a collision. See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1336 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994). Thus, the Board concludes that the weight of the evidence, lay and medical, supports the finding that the Veteran's current acquired psychiatric disorder onset due to event or incident of service.  Accordingly, service connection for an acquired psychiatric disorder is warranted. 

Similarly, the most probative evidence that directly addresses the Veteran's contention that his sleep disorder onset due to event or incident of his period of service or as a result of service-connected disability does, in fact, find that the Veteran's sleep disorder was more likely caused by or aggravated by his psychiatric disorder. Given that the Board, herein, finds that service connection for an acquired psychiatric disorder is warranted, service connection for sleep apnea is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is granted.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


